i          i        i                                                               i     i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00275-CR

                                       Jose Antonio MORALES,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                   From the 365th Judicial District Court, Maverick County, Texas
                                 Trial Court No. 01-08-05327-CR
                         Honorable Amado J. Abascal, III, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 14, 2009

AFFIRMED

           Jose Antonio Morales pled guilty to possession of marihuana in an amount of 2,000 pounds

or less, but more than 50 pounds, and was sentenced to ten years’ imprisonment and a $1,000 fine.

On February 12, 2002, Morales’s sentence was suspended and he was placed on community

supervision for a period of ten years. The State filed a motion to revoke his community supervision,

and on August 29, 2005 an order modifying the terms of his community supervision was entered.
                                                                                       04-08-00275-CR




The State filed a second motion to revoke Morales’s community supervision on January 16, 2008,

alleging ten violations of the conditions of his community supervision. At the March 3, 2008

hearing on the motion to revoke, Morales pled “true” to each of the ten alleged violations of his

community supervision and the trial court revoked Morales’s community supervision. Following

the State’s recommendation as to punishment, the trial court sentenced Morales to six years’

confinement in the Institutional Division of the Texas Department of Criminal Justice. Morales

appealed.

       Morales’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to

withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this appeal is

frivolous and without merit. The brief meets the Anders requirements. See id.; see also High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). As required, counsel provided Morales with a copy of the brief and motion to withdraw, and

informed him of his right to review the record and file his own pro se brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Morales did not file a pro se brief.

       After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed. See id. Appellate

counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Morales wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

                                                  -2-
                                                                                       04-08-00275-CR




discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP . P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.



                                                       Phylis J. Speedlin, Justice

Do not publish




                                                 -3-